DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The arguments were received on 3/2/22.  Claims 109-135 are pending in the application.  Claims 1-108 were previously cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 109-135 are rejected under 35 U.S.C. 101.
Claims 109, 110, 114, 115, 117, 124, 125, 129-131, and 135 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen et al., Tree Compression and Optimization with Applications, International Journal of Foundations of Computer Science Vol. 1 No. 4 (1990), 425-447 and further in view of Lassalle (US 2005/0149471) and LeTourneau (US 6,055,537).
Claims 111, 113, 116, 126, 128, 132 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen in view of Lassalle and LeTourneau, and further in view of Wu et al., A Prime Number Labeling Scheme for Dynamic Ordered XML Trees, 2004 (referred to herein as Wu).
Claims 112, 127, and 133 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katajainen in view of Lassalle, LeTourneau and Wu and further in view of Johnson et al. (US 6,141,655).
Claims 118, 119, and 123 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen et al., Tree Compression and Optimization with Applications, International Journal of Foundations of Computer Science Vol. 1 No. 4 (1990), 425-447 and LeTourneau (US 6,055,537).
Claims 120 and 122 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen in view of LeTourneau, and further in view of Wu et al., A Prime Number Labeling Scheme for Dynamic Ordered XML Trees, 2004 (referred to herein as Wu).
Claim 121 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katajainen in view of Wu and LeTourneau and further in view of Johnson et al. (US 6,141,655).

35 USC § 112
Claim limitations of claims 118, 120, and 123 have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 118, 120, and 123 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: computing platform with processors, memories, registers, and/or other information storage (pg. 5-6) along with the disclosed algorithm.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 109-132 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
At step 1, the claims recite a method, (claims 109-117), an apparatus (claims 118-123), and an article (claims 124-129). 
At step 2A, prong one, the claim recites transforming a first portion of the tree to the condensed array of numerical signal values, based at least in part on a one-to-one mapping between tree structures and unique elementary numerical signal values…; and replacing labels of a second portion of the tree and transforming the second portion of the tree to an updated condensed array of numerical signal values.
The limitation of “transforming a first portion of the tree to the condensed array of numerical signal values, based at least in part on a one-to-one mapping between tree structures and unique elementary numerical signal values”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “transforming” in the context of this claim encompasses the user manually mapping the tree structures to form the array of numerical signal values. 
The limitation of “replacing labels of a second portion of the tree and transforming the second portion of the tree to an updated condensed array of numerical signal values”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “replacing” in the context of this claim encompasses the user manually erasing labels in a drawn tree structure.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

At step 2a, prong two, this judicial exception is not integrated into a practical application.  In particular, the claim recites accessing instructions from one or more physical memory devices for execution by one or more processors; executing instructions accessed from the one or more physical devices by the one or more processors.
The memory devices and one or more processors are recited at a high level of generality and recited so generically that they recite no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(h)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The limitations stating “storing … signal values”, “storing the condensed array of numerical signal values in the at least one or more physical memory devices”, and “storing the updated condensed array of numerical signal values in the at least one or more physical memory devices” provides additional elements but it does not integrate the judicial exception into a practical application.  These limitations provide only insignificant extra solution activity in conjunction with the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

With respect to the “storing” of the signal values and the array, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory.”
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claims 111, 120, 126, and 132, the limitations are directed towards associating label values with the nodes, which provides an additional element but it does not integrate the judicial exception into a practical application.  This limitation provides only insignificant extra solution activity in conjunction with the abstract idea.
With respect to the “associating numerical label values”, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claims 112, 121, 127, and 133, the limitations are directed towards pruning the nodes, which provides an additional element but it does not integrate the judicial exception into a practical application.  This limitation provides only insignificant extra solution activity in conjunction with the abstract idea.
With respect to the “pruning the child nodes”, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claims 113, 122, 128, and 134, the limitations are directed towards associating label values with the nodes further defining the label values, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 114, the claim further discuss determining the non-composite numerical signal values from an array, which is mere data gathering, a well-known, routine, and conventional activity and do not recite limitations that are “significantly more” than the abstract idea.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network.”

With respect to claims 115, 123, 129, and 135, the limitations are directed towards generating the resulting tree, which provides further performance of the limitation in the mind but for the recitation of generic computer components.  The generating comprises “transforming the array of numerical signal values to a tree, based at least in part on the one-to-one mapping.”  The “transforming” in the context of this claim encompasses the user manually mapping the array of numerical signal values to form the tree. While this provides an additional element, it does not integrate the judicial exception into a practical application. MPEP 2106.04(II)(A2) recites “… if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application.”

With respect to claim 116, the claim further discuss representing a node.  The specification defines such representations as “symbolic” and while this provides an additional element, it does not integrate the judicial exception into a practical application. This limitation provides only insignificant extra solution activity in conjunction with the abstract idea.
With respect to the “representing a parent node”, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claim 117, the claim is directed towards further defining the tree structure, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 109, 110, 115, 117, 124, 125, 129-131, and 135 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen et al., Tree Compression and Optimization with Applications, International Journal of Foundations of Computer Science Vol. 1 No. 4 (1990), 425-447 and further in view of Lassalle (US 2005/0149471) and LeTourneau (US 6,055,537).

With respect to claim 109, Katajainen teaches a method, comprising: 
accessing instructions from one or more physical memory devices for execution by one or more processors; executing instructions accessed from the one or more physical devices by the one or more processors; storing, in at least one of the physical memory devices, signal values, including numerical signal values, resulting from having executed the instructions on the one or more processors (Katajainen, Introduction, pg. 2, 2nd paragraph, map the tree as compactly as possible to memory & 4th paragraph, trees are manipulated in the internal memory of a computer);
wherein the accessed instructions are to transform between a tree and a condensed array of numerical signal values; and wherein executing the accessed instructions further comprising:
transforming a first portion of the tree to the condensed array of numerical signal values (Katajainen, Introduction, pg. 2, 2nd paragraph, encoding of a tree to a bit string (compressed tree) and decoding the bit string back into a tree & pg. 4, trees can be compressed into Zaks’ sequence, children pattern sequence or balanced parenthesis), based at least in part on a one-to-one mapping between tree structures and unique elementary numerical signal values (Katajainen, Section 2, 1st paragraph, one-to-one correspondence between binary trees and integers); 
storing the condensed array of numerical signal values in the at least one or more physical memory devices (Katajainen, Introduction, pg. 2, 2nd paragraph, map the tree as compactly as possible to memory & pg. 18, Section 8.2, manipulate data items in the first n locations without using more than a constant amount of extra space for pointers, counters, etc.); and 
Katajainen doesn't expressly discuss the condensed array of numerical signal values comprising one or more rows and columns of numerical signal values and an associated index for the one or more rows and columns of numerical signal values.
Lassalle teaches transforming a first portion of the tree to the condensed array of numerical signal values (Lassalle, pa 0101, transform a tree into its computerized data array), the condensed array of numerical signal values comprising one or more rows and columns of numerical signal values and an associated index for the one or more rows and columns of numerical signal values (Lassalle, Fig. 3b & pa 0108, create a computerized data array in the form of an index Table stored in memory).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen to have included the teachings of Lassalle because it provides a computerized data array of a tree that demands only little memory space and allows traversing said space easily and modifying it in simple manner (Lassalle, pa 0033).
Katajainen in view of Lassalle doesn't expressly discuss replacing labels of a second portion of the tree and transforming the second portion of the tree to an updated condensed array of numerical signal values and storing the updated condensed array of numerical signal values in the at least one or more physical memory devices.
LeTourneau teaches replacing labels of a second portion of the tree and transforming the second portion of the tree to an updated condensed array of numerical signal values (LeTourneau, Col. 7 Li. 29-31, replace label i within LT2 with the 2 i long sequence “[ ][ ][ ][ ]…[ ]”); and
storing the updated condensed array of numerical signal values in the at least one or more physical memory devices (LeTourneau, Col. 7 Li. 42-46, In this way every labeled tree (of labeled trees) is converted into a unique (up to commutative rearrangement) well formed parenthesis string and any such well formed parenthesis string corresponds to some labeled tree (of labeled trees). This translation is also a 1-1 matching. & Col. 8 Li. 34-36, Prime Square Pair data structures, [a, b], the data structure which we will use internally within the invention to store labeled trees).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified to have included the limitations of LeTourneau because it provides data structures that are adaptable to changes and can be easily used in new programs (LeTourneau, Col. 1 Li. 41-55 & Col. 2 Li. 56-61).

With respect to claim 110, Katajainen in view of Lassalle and LeTourneau teaches the method of claim 109, wherein the array of numerical signal values comprises a condensed array of numerical signal values representing the tree in a compressed format (Katajainen, pg. 4, trees can be compressed into Zaks’ sequence, children pattern sequence or balanced parenthesis).

With respect to claim 115, Katajainen in view of Lassalle and LeTourneau teaches the method of claim 109, wherein executing the accessed instructions further comprises generating a resulting tree, wherein the generating the resulting tree comprises transforming the updated condensed array of numerical signal values to a tree, based at least in part on the one to one mapping between tree structures and the unique numerical signal values (Katajainen, Introduction, pg. 2, 2nd paragraph, decoding the bit string back into a tree & Section 2, pg. 4, to decode a tree structure from a given sequence is a relatively straightforward task and is excluded herein).
Katajainen suggests but does not sufficiently describe generating a resulting tree, wherein the generating the resulting tree comprises transforming the updated condensed array of numerical signal values to a tree, based at least in part on the one to one mapping between tree structures and the unique numerical signal values, however, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have included this because trees are widely used structures for maintaining data and need to be stored to efficiently reduce space (pg. 2, introduction, 1st paragraph).

With respect to claim 117, Katajainen in view of Lassalle and LeTourneau teaches the method of claim 109, wherein the transforming the tree to the condensed array of numerical signal values comprises using digital signal values, responsive to executing the accessed instructions, to select one or more numerical label values for the first portion of the tree  and the second portion of the tree (Katajainen, pg. 3-4, using label values to compress the tree) and wherein the tree comprises a complex two dimensional graphical hierarchy, the complex two dimensional graphical hierarchy being in a form of a tree hierarchy (Katajainen, Pg. 4 Fig. 1a).

With respect to claims 124, 125, and 129, the limitations are essentially the same as in claim 109, 110, and 115, in the form of an article, and are thus rejected for the same reasons.

With respect to claims 130, 131, and 135, the limitations are essentially the same as in claim 109, 110, and 115, in the form of an apparatus, and are thus rejected for the same reasons.

Claims 111, 113, 116, 126, 128, 132 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen in view of Lassalle and LeTourneau, and further in view of Wu et al., A Prime Number Labeling Scheme for Dynamic Ordered XML Trees, 2004 (referred to herein as Wu).

With respect to claim 111, Katajainen in view of Lassalle and LeTourneau teaches the method of claim 109, wherein executing the accessed instructions further comprises: associating numerical label values with at least some nodes and/or edges in the first portion of the tree (pg. 4 Fig. 1a-1b).
Katajainen doesn’t expressly discuss associating numerical label values with at least some parent nodes of child nodes based, at least in part, on non-composite numerical signal values derived, at least in part, from numerical label values associated with the child nodes.
Katajainen and Wu are directed towards using the unique property of prime numbers when labeling trees.  
Wu teaches associating label values with at least some parent nodes of child nodes based, at least in part, on non-composite numerical signal values derived, at least in part, from label values associated with the child nodes (Wu, Figs. 1 & 2, primes and numerals associated with nodes).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen to have included associating label values with at least some parent nodes of child nodes based, at least in part, on non-composite numerical signal values derived, at least in part, from label values associated with the child nodes because it allows for easy determination of the ancestor-descendant relationship by use of the “divisible” property of prime numbers (Wu, pg. 3, section 3, 3rd paragraph).

With respect to claim 113, Katajainen in view of Lassalle, LeTourneau and Wu teaches the method of claim 111, wherein a numerical label value associated with at least one of the parent nodes is based, at least in part, on a combination of non-composite numerical signal values derived, at least in part, from label values associated with the child nodes (Wu, Fig. 1, parent nodes are labeled as product of child node labels).

With respect to claim 114, Katajainen in view of Lassalle, LeTourneau and Wu teaches the method of claim 111, wherein executing the accessed instructions further comprises determining the non- composite numerical signal values from an array of non-composite numerical signal values indexed by sequential indices (LeTourneau, Col. 8 Li. 8-10, Figs. 8A-C, shows sequential indices which corresponds to the primes and the prime square pairs of col. 3 & Table 3, corresponds to figs. 8A-C showing the primes associated with Col. 2 of figs. 8A-C).
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen in view of Lassalle and Wu to have included determining the non- composite numerical signal values from an array of non-composite numerical signal values indexed by sequential indices because it allows the numerals to be easily identified.

With respect to claim 116, Katajainen in view of Lassalle and LeTourneau teaches the method of claim 109, as discussed above.  Katajainen in view of Lassalle and LeTourneau doesn’t expressly discuss representing a parent node as a product of factors associated with one or more subtrees of the parent node.
Katajainen in view of Lassalle and LeTourneau and Wu are directed towards using the unique property of prime numbers when labeling trees.  
Wu teaches representing a parent node as a product of factors associated with one or more subtrees of the parent node (Wu, Fig. 1 & pg. 3, section 3, 4th paragraph).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen in view of Lassalle to have included representing a parent node as a product of factors associated with one or more subtrees of the parent node because it allows for easy determination of the ancestor-descendant relationship by use of the “divisible” property of prime numbers (Wu, pg. 3, section 3, 3rd paragraph).

With respect to claims 126, 128, 132 and 134, the limitations are essentially the same as in claims 111 and 113, and are thus rejected for the same reasons.

Claims 112, 127, and 133 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katajainen in view of Lassalle and Wu and further in view of Johnson et al. (US 6,141,655).

With respect to claim 112, Katajainen in view of Lassalle, LeTourneau and Wu teaches the method of claim 111, as discussed above.  Katajainen in view of Lassalle, LeTourneau and Wu doesn’t expressly discuss pruning the child nodes.
Katajainen in view of Lassalle, LeTourneau and Wu and Johnson are related to manipulating trees.
Johnson teaches pruning the child nodes (Johnson, Fig. 5a-5c & Col. 13 Li. 51-56, prune node B1 which is a child of A3).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen in view of Lassalle, LeTourneau and Wu to have included pruning the child nodes because it saves storage and update costs (Johnson, Col. 13 Li. 12-13).

With respect to claims 127 and 133, the limitations are essentially the same as in claim 112, and are thus rejected for the same reasons.

Claims 118, 119, and 123 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen et al., Tree Compression and Optimization with Applications, International Journal of Foundations of Computer Science Vol. 1 No. 4 (1990), 425-447 and further in view of LeTourneau (US 6,055,537).

With respect to claim 118, Katajainen teaches an apparatus comprising: 
means for accessing instructions from one or more physical memory devices for execution by one or more processors; means for executing instructions accessed from the one or more physical devices by the one or more processors; means for storing, in at least one of the physical memory devices, signal values, including numerical signal values, resulting from having executed the instructions on the one or more processors (Introduction, pg. 2, 2nd paragraph, map the tree as compactly as possible to memory & 4th paragraph, trees are manipulated in the internal memory of a computer);
wherein the accessed instructions to transform between a tree and a condensed array of numerical signal values; and wherein the means for executing the transformation instructions comprises:
means for transforming a first portion of the tree to the condensed array of numerical signal values (Introduction, pg. 2, 2nd paragraph, encoding of a tree to a bit string (compressed tree) and decoding the bit string back into a tree), based at least in part on a one-to-one mapping between tree structures and unique elementary numerical signal values (Section 2, 1st paragraph, one-to-one correspondence between binary trees and integers); 
means for storing the condensed array of numerical signal values in the one or more physical memory devices (pg. 18, Section 8.2, manipulate data items in the first n locations without using more than a constant amount of extra space for pointers, counters, etc.).
Katajainen doesn't expressly discuss means for replacing labels of a second portion of the tree and transforming the second portion of the tree to an updated condensed array of numerical signal values and means for storing the updated condensed array of numerical signal values in the at least one or more physical memory devices.
LeTourneau teaches means for replacing labels of a second portion of the tree and transforming the second portion of the tree to an updated condensed array of numerical signal values (LeTourneau, Col. 7 Li. 29-31, replace label i within LT2 with the 2 i long sequence “[ ][ ][ ][ ]…[ ]”); and
means for storing the updated condensed array of numerical signal values in the at least one or more physical memory devices (LeTourneau, Col. 7 Li. 42-46, In this way every labeled tree (of labeled trees) is converted into a unique (up to commutative rearrangement) well formed parenthesis string and any such well formed parenthesis string corresponds to some labeled tree (of labeled trees). This translation is also a 1-1 matching. & Col. 8 Li. 34-36, Prime Square Pair data structures, [a, b], the data structure which we will use internally within the invention to store labeled trees).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified to have included the limitations of LeTourneau because it provides data structures that are adaptable to changes and can be easily used in new programs (LeTourneau, Col. 1 Li. 41-55 & Col. 2 Li. 56-61).

With respect to claim 119, Katajainen in view of LeTourneau teaches the apparatus of claim 118, wherein the array of numerical signal values comprises a condensed array of numerical signal values representing the tree in a compressed format (Katajainen, pg. 4, trees can be compressed into Zaks’ sequence, children pattern sequence or balanced parenthesis).

With respect to claim 123, Katajainen in view of LeTourneau teaches the apparatus of claim 118, wherein the means for generating a resulting tree, wherein the generating the resulting tree comprises transforming the updated array of numerical signal values to an updated tree, based at least in part on the association between trees and numerical signal values (Introduction, pg. 2, 2nd paragraph, decoding the bit string back into a tree & Section 2, pg. 4, to decode a tree structure from a given sequence is a relatively straightforward task and is excluded herein).
Katajainen suggests but does not sufficiently describe means for generating a resulting tree, wherein the generating the resulting tree comprises transforming the updated array of numerical signal values to an updated tree, based at least in part on the association between trees and numerical signal values, however, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have included this because trees are widely used structures for maintaining data and need to be stored to efficiently reduce space (pg. 2, introduction, 1st paragraph).

Claims 120 and 122 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katajainen in view of LeTourneau, and further in view of Wu et al., A Prime Number Labeling Scheme for Dynamic Ordered XML Trees, 2004 (referred to herein as Wu).

With respect to claim 120, Katajainen in view of LeTourneau teaches the apparatus of claim 118, wherein executing the accessed transformation instructions further comprises: means for associating numerical label values with at least some nodes and/or edges in the tree (pg. 4 Fig. 1a-1b).
Katajainen in view of LeTourneau doesn’t expressly discuss means for associating numerical label values with at least some parent nodes of child nodes based, at least in part, on non-composite numerical signal values derived, at least in part, from numerical label values associated with the child nodes.
Katajainen in view of LeTourneau and Wu are directed towards using the unique property of prime numbers when labeling trees.  
Wu teaches means for associating label values with at least some parent nodes of child nodes based, at least in part, on non-composite numerical signal values derived, at least in part, from label values associated with the child nodes (Wu, Figs. 1 & 2, primes and numerals associated with nodes).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen in view of LeTourneau to have included the teachings of Wu because it allows for easy determination of the ancestor-descendant relationship by use of the “divisible” property of prime numbers (Wu, pg. 3, section 3, 3rd paragraph).

With respect to claim 122, Katajainen in view of LeTourneau and Wu teaches the apparatus of claim 120, wherein a numerical label value associated with at least one of the parent nodes is based, at least in part, on a combination of non-composite numerical signal values derived, at least in part, from label values associated with the child nodes (Wu, Fig. 1, parent nodes are labeled as product of child node labels).

Claim 121 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katajainen in view of LeTourneau and Wu and further in view of Johnson et al. (US 6,141,655).

With respect to claim 121, Katajainen in view of LeTourneau and Wu teaches the apparatus of claim 120, as discussed above.  Katajainen in view of LeTourneau and Wu doesn’t expressly discuss pruning the child nodes.
Katajainen in view of LeTourneau and Wu and Johnson are related to manipulating trees.
Johnson teaches pruning the child nodes (Johnson, Fig. 5a-5c & Col. 13 Li. 51-56, prune node B1 which is a child of A3).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Katajainen in view of LeTourneau and Wu to have included pruning the child nodes because it saves storage and update costs (Johnson, Col. 13 Li. 12-13).

Response to Arguments
35 U.S.C. 103 Rejections
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of LeTourneau (US 6,055,537).

35 U.S.C. 101 Rejections
Applicant argues that the claim limitations are not “observations, evaluations, judgements, or opinions” as required by a mental process grouping.  The Examiner respectfully disagrees.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  See MPEP 2106.04(a)(2) Section III. 
“Transforming” in the context of this claim encompasses the user manually mapping the tree structures to form the array of numerical signal values. 
“Replacing” in the context of this claim encompasses the user manually erasing labels in a drawn tree structure.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Applicant argues that the judicial exception is integrated into a practical application because it creates an array that takes up less memory and processing is performed more easily on an array as compared to a tree.  The Examiner respectfully disagrees.  It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology... Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).  See MPEP 2106.05(a).  In RecogniCorp, methods of encoding and decoding are compared to Morse code, ordering food at a fast food restaurant via a numbering system, and Paul Revere’s “one if by land, two if by sea” signaling system that all exemplify encoding at one end and decoding at the other end.

Applicant argues that the claims provide significantly more because they recite an inventive concept, represent improvements over existing computing technology, such as improvements in storage function and processing, and thus are not merely well known, routine, or conventional.  The Examiner respectfully disagrees. An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  The general recitation of the memory devices, one or more processors, and instructions has been discussed, as well as the abstract idea itself, the “transforming” step.  There must be limitations in the claim that disclose a technological solution to the identified problem.  Transforming trees and storing arrays, in general, does not represent such a technical solution that would amount to an inventive concept.  Here, the claimed improvement is transforming a first portion of a tree to an array and transforming a second portion of a tree to an updated array.  However, the claim merely uses the computer as a tool to process the information (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: Electric Power Group).
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2003/0061189 Baskins et al. discusses an adaptive digital tree data structure incorporates various codes within the parent pointers to indicate the state of the underlying subexpanses. The use of these codes reduces the amount of memory used in storage for the subexpanses and improves the overall efficiency of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169